DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
In claim 1 line 8, “element are separate” should be changed to --element is separate--.
In claim 1 line 9, “element for setting” should be changed to --element is configured for setting-- or the like.
In claim 2 line 2, “element are mounting” should be changed to --element comprises mounting--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one mounting element [is configured] for setting up the device” in the last two lines, which is vague and indefinite. It is unclear how the at least one mounting element can set up the device, when it is understood by one of ordinary skill in the art that the act of “setting up” would require a person, not a structural component. Furthermore, since the at least one mounting element is a component of the device, it is unclear how a component of the device can set up the device. The Office suggests removing the limitation “and the at least one mounting element for setting up the device” in order to correct this issue.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2018/0369675 (Papadopoulos).
Regarding claim 1, Papadopoulos discloses a device configured for a person to sit on for training purposes for executing a leg rotation movement similar to cycling (bicycle training assembly 210 - FIGS. 6-12), the device comprising: 
a saddle (bicycle seat (unlabeled) - FIG. 6); 
a bottom bracket bearing (front sprocket 244 - FIG. 6); 
at least one mounting element for immobile mounting (front support assembly 212 - FIG. 6); and 
connecting sections similar to dropouts of a bicycle frame (rear wheel mount 248 - FIG. 6) for connection of the device to a roller trainer (rear wheel mount support assembly 250, which in one embodiment is a roller trainer named Wahoo Kickr® - para 0030, FIG. 6); 
wherein the at least one mounting element 212 are separate from the roller trainer 250 (FIG. 6), and the at least one mounting element 212 for setting up the device (FIG. 6).
Regarding claim 2, Papadopoulos teaches the device according to claim 1, and further discloses wherein the at least one mounting element 212 are mounting legs (front support assembly 212 includes two side supports 222, which can be interpreted as mounting legs - para 0028, FIG. 6).

Regarding claims 4-5, Papadopoulos teaches the device according to claim 1, and further discloses a power transfer means 246 connecting the bottom bracket bearing 244 to the roller trainer 250 (FIG. 6), wherein the power transfer means is a chain or a belt (chain 246 - para 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos in view of US 7,188,852 (Fritschen).
Regarding claims 6-7, Papadopoulos teaches the device according to claim 1, but does not explicitly disclose wherein the device is manufactured from a fibre-reinforced composite (as in claim 6); wherein the connecting sections are manufactured from a hardened material (as in claim 7).

It has been held that the “selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07. Since fibre-reinforced composites are known by the prior art Fritschen to be a suitable material for bicycle frames, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papadopoulos’s invention to be manufactured with fibre-reinforced composites as taught by Fritschen in order to provide a high quality product.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos in view of US 2008/0096725 (Keiser).
Regarding claim 8, Papadopoulos teaches the device according to claim 1, but does not explicitly disclose wherein the device is equipped with an electronic or mechanical gear change.
Keiser teaches an analogous cycling device (abstract, FIG. 1) having a gear shift 54 (para 0038, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papadopoulos’s invention with the gear shift as taught by Keiser in order to allow a user to control a magnetic resistance level of the device (Keiser: para 0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784